DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
No rejections under 35 USC §§ 102 and 103 have been made for claims 1-20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,531. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application and claims 1 and 4 of US patent 10,855,531, the claims may be compared as follows:

Claim 1
Claim 1 of US 10,855,531
1.    A controller comprising one or more computing devices, wherein each of the one or more computing devices comprises processing 

an orchestrator for a virtualized computing infrastructure, wherein the orchestrator is configured for execution by the processing circuitry, wherein the orchestrator is configured to:









receive namespace specification data that specifies a namespace, a first virtual network for the namespace, and a second virtual network for the namespace;

send, to a network controller for the virtualized computing infrastructure, based on the namespace specification data, at least one request to create, for a virtual execution element, respective virtual network interfaces for the first virtual network and the second virtual network; and

















receive virtual execution element specification data that specifies the virtual execution element, wherein the virtual execution element specification data comprises a namespace object which specifies the namespace for the virtual execution element, 

wherein, to send the at least one request to create respective virtual network interfaces for the first virtual network and the second virtual network, the 


an orchestrator for a virtualized computing infrastructure, wherein the orchestrator is configured for execution by the processing circuitry, wherein the orchestrator is configured to:

receive a request to instantiate a virtual execution element to be deployed to a namespace in a computing device of the virtualized computing infrastructure; 

output configuration data to cause the computing device to instantiate the virtual execution element; 

receive namespace specification data that specifies the namespace, a first virtual network for the namespace, and a second virtual network for the namespace; and 

send, to a network controller for the virtualized computing infrastructure, based on the namespace specification data, at least one request to create, for the virtual execution element, respective virtual network interfaces for the first virtual network and the second virtual network; and 

the network controller, wherein the network controller is configured for execution by the processing circuitry, wherein the network controller is configured to: 

send, to the computing device, interface configuration data to configure a first virtual network interface for communication by the virtual execution element on the first virtual network and a second virtual network interface for communication by the virtual execution element on the second virtual network.

4. The controller of claim 1, wherein the orchestrator is further configured to: 

receive virtual execution element specification data that specifies the virtual execution element, wherein the virtual execution element specification data comprises a namespace object which specifies the namespace specified by the namespace specification data as a namespace for the virtual execution element, 

wherein, to send the at least one request to create respective virtual network interfaces for the first virtual network and the second virtual network, the 




As can be seen in the comparison above, claim 4 of US 10,855,531 anticipates claim 1 of the present application. Because the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Independent claims 14 and 20 recite overlapping subject matter to claim 1 so the same analysis is applicable. Dependent claims 2-13 and 15-19 are rejected at least by virtue of dependency upon claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454